Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-28 are pending in the instant application.
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Amendments are noted and claim objections are withdrawn accordingly.  The terminal disclaimer filed 5/21/21 is noted to be approved and double patenting rejections are withdrawn accordingly.  Applicant is correct on page 9-10 of remarks dated 5/21/21 that the double patenting rejection was directed to parent applications patented as 10,469,150 and 10,009,087.
Regarding independent Claim 1, 13, 25, 27, the prior art fails to teach or suggest: selecting, by a receive end, a precoding matrix W from a codebook based on a reference signal from a transmit end, wherein the precoding matrix W is a product of a first matrix W1 and a second matrix W2, wherein
the first matrix W1 comprises NB block matrices Xi, wherein NB is an integer greater than one, and the first matrix W1 is indicated as W1=diag{X1,..,XNB}, wherein an index i of the block matrix X, is greater than or equal to one and less than or equal to NB, wherein a column Xij of each block matrix Xi is a kronecker product of a first vector Aij in a first codebook Ai and a second vector Bij in a second codebook Bi, that is, Xij = Aij ⊗ Bij, wherein a quantity N2 of second vectors in the second codebook Bi is less than or equal to a quantity N1 of first vectors in the first codebook Ai; and
sending, by the receive end, a precoding matrix indicator (PMI) corresponding to the precoding matrix W to the transmit end., in combination with the remaining limitations of the claim.

 7, 19, 26, 28, the prior art fails to teach or suggest: sending, by a transmit end, a reference signal to a receive end;
receiving, by the transmit end, a precoding matrix indicator (PMI) from the receive end; and
determining, by the transmit end according to the PMI, a precoding matrix W, wherein the precoding matrix W is a product of a first matrix W1 and a second matrix W2, wherein
the first matrix W1 comprises NB block matrices Xi, wherein NB is an integer greater than one, and the first matrix W1 is indicated as W1=diag{X1,..,XNB}, wherein an index i of the block matrix X, is greater than or equal to one and less than or equal to NB, wherein a column Xij of each block matrix Xi is a kronecker product of a first vector Aij in a first codebook Ai and a second vector Bij in a second codebook Bi, that is, Xij = Aij ⊗ Bij, wherein a quantity N2 of second vectors in the second codebook Bi is less than or equal to a quantity N1 of first vectors in the first codebook Ai, in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  




/Siren Wei/
Patent Examiner
Art Unit 2467